   Case 1:20-cv-01343-GHW Document 42 Filed 04/12/21 Page 1 of 2




                                                                              Jeffrey P. Metzler
                                                                            tel: +1.212.858.1153
                                                             jeffrey.metzler@pillsburylaw.com

April 12, 2021

VIA ECF

Honorable Gregory H. Woods
United States District Judge
Southern District of New York
Daniel Patrick Moynihan U.S. Courthouse
500 Pearl Street, Room 2260
New York, NY 10007

       Re:       John Doe v. New York University; No. 20-cv-01343 (GHW)
                  Request for Extension of Time

Dear Judge Woods:

This firm represents Defendant New York University (“Defendant” or “NYU”) in the
above-referenced action and writes pursuant to your Honor’s Individual Rules of
Practice to request an extension of time to answer the Complaint.

On May 15, 2020, this Court stayed discovery pending briefing and resolution of
Defendant’s motion to dismiss (Dkt. 26). On March 31, 2021, this Court granted
Defendant’s motion to dismiss, in part, and denied the remainder. (Dkt. 40). Pursuant
to Federal Rule of Civil Procedure 12(a)(4)(A), Defendant’s deadline to answer the
Complaint is April 14, 2021.

Defendant respectfully requests a two-week extension of time to April 28, 2021. This
is Defendant’s first request to extend this deadline and second request for an extension
in this case. A Case Management Plan and Schedule Order has not yet been entered in
the case.

Defendant requests this extension of time because Defendant has had difficulty
accessing relevant documents necessary to fully and accurately respond to the
      Case 1:20-cv-01343-GHW Document 42 Filed 04/12/21 Page 2 of 2


Honorable Gregory H. Woods
April 12, 2021
Page 2


allegations in the Complaint due to the COVID-19 pandemic and the fact that NYU’s
Title IX office was packed up and moved during the pandemic and many files remain
in boxes. In addition, many of Defendant’s employees continue to operate remotely
and have not been able to retrieve the files at issue. As a result, Defendant requires the
additional time to secure the requisite permissions to access the files, review them, and
finalize its Answer.

Plaintiff consents to the requested extension.

Respectfully submitted,




Jeffrey Metzler

cc:     Kimberly C. Lau (via CM/ECF)
        James Figliozzi
